 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlcan Cable and Jerry Wayne Lawson. Case 17-CA- 1023215 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 23 September 1982 Administrative LawJudge Frederick C. Herzog issued the attached de-cision. The Respondent filed exceptions and a sup-porting brief,' and the General Counsel filed cross-exceptions, a supporting brief, and an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(1) of the Act by issuing a written rep-rimand to, and subsequently discharging, employeeJerry Wayne Lawson because he filed a complaintunder the Respondent's noncontractual internalcomplaint procedure.3The judge deemed it unnec-essary in the circumstances of the case to deter-mine whether Lawson's action in filing the com-plaint "in and of itself' constituted concerted activ-ity within the meaning of the Act. The judge con-cluded, however, that Lawson's action in filing thecomplaint "[could] not be separated from," andwas "part and parcel of," his earlier action in con-tacting the State's workers' compensation agencyI Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties.2 The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.In the fifth paragraph of sec. C of the judge's decision, the date "Octo-ber 16, 1980" should be "October 6, 1980." In the 11th paragraph of thatsection, the judge stated: "I conclude that the evidence does not supportan affirmative response." It is clear from his next paragraph, however,that he meant: "I conclude that the evidence does support an affirmativeresponse." Similarly, in the 19th paragraph of the same section, he stated:". .. I may now allow myself to be blinded to the dictates of logic andprobability," whereas the context indicates he intended to state: ". ..Imay not allow myself to be blinded to the dictates of logic and probabili-ty." These inadvertent errors do not affect our decision herein.s The judge found, contrary to the General Counsel's allegations, thatthe Respondent did not reprimand and discharge Lawson because hecontacted the state workers' compensation agency or because he engagedin union organizing activities. We have reviewed the relevant evidenceand the parties' contentions, and we find that the judge's findings onthese allegations are fully supported by the record.269 NLRB No. 34to assert his right to medical treatment under theState's workers' compensation statutes. CitingKrispy Kreme Doughnut Corp., 245 NLRB 1053(1979), enf. denied 635 F.2d 304 (4th Cir. 1980), thejudge found that Lawson's action in contacting theagency constituted concerted activity within themeaning of the Act; he therefore found that Law-son's action in filing the complaint constituted con-certed activity as well. For the following reasons,we find that Lawson's action in filing the com-plaint did not constitute concerted activity withinthe meaning of the Act, and that the Respondenttherefore did not violate the Act by reprimandingand discharging him because he engaged in thataction.Contrary to the judge, we find that Lawson'saction in filing the internal complaint was separateand distinct from his action in contacting the stateagency. The record shows that, when he filed thecomplaint, Lawson was asserting a fundamentallydifferent right than he asserted when he contactedthe agency, namely, the right simply to receive hisregular pay for the 2 days on which the chief engi-neer told him not to work while wearing a backbrace. The record also shows that when he filedthe complaint Lawson was utilizing a fundamental-ly different forum than he utilized when he con-tacted the agency, namely, Respondent's ownpurely internal noncontractual complaint proce-dure. An employee's action in filing an internalcomplaint cannot constitute concerted activity if, asLawson's action undisputedly was, it is done solelyby and on behalf of the employee himself and isnot done in reliance on any collective-bargainingagreement. See Snap-on Tools Corp., 207 NLRB238 (1973). Since Lawson's action in filing the in-ternal complaint was separate and distinct from hisaction in contacting the state agency, we find thatthe complaint action did not constitute concertedactivity.We also find, however, that Lawson's action incontacting the state agency did not constitute con-certed activity. In our recent decision in Meyers In-dustries, 268 NLRB 493 (1984), we held that theactivity of a single employee will not be found toconstitute concerted activity within the meaning ofthe Act unless it is engaged in with or on the au-thority of other employees. In so holding, we over-ruled Alleluia Cushion Co., 221 NLRB 999 (1975),and cited the opinion of the Fourth Circuit inKrispy Kreme Doughnut Corp., above, holding thatan individual's action in merely filing a state work-ers' compensation claim did not constitute concert-ed activity within the meaning of the Act. It is un-disputed, and indisputable, that Lawson's action incontacting the state agency was not done with or184 ALCAN CABLEon the authority of other employees. Accordingly,for the reasons set forth in Meyers, we find Law-son's action in contacting the state agency did notconstitute concerted activity. We thus concludethat his action in filing the internal complaint didnot constitute concerted activity even if we assumearguendo that the complaint action was not sepa-rate and distinct from the agency action.Since we find for the foregoing reasons thatLawson's action in filing the internal complaint didnot constitute concerted activity within the mean-ing of the Act, we conclude that the Respondentdid not violate the Act by reprimanding and dis-charging him because he engaged in that action.Accordingly, we shall dismiss the complaint in itsentirety.ORDERThe complaint is dismissed.DECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge.Based on a charge filed and subsequently amended byJerry Wayne Lawson (hereinafter referred to as Lawson)that Alcan Cable (hereinafter referred to as the Respond-ent) has engaged in unfair labor practices in violation ofSection 8(a)(3) and (1) of the Act, a complaint was issuedby the Regional Director for Region 17 of the NationalLabor Relations Board on April 16, 1981. Generallyspeaking, the complaint alleges that the Respondent rep-rimanded Lawson on November 12, 1980, and dis-charged him on March 3, 1981, because Lawson com-plained to the State of Missouri's Workers CompensationDivision on May 1, 1980, and, further, because Lawsonfiled a complaint under the Respondent's establishedcomplaint procedures on November 6, 1980. The Re-spondent's answer admitted certain factual allegation but,generally speaking, denied all wrongdoing.Pursuant to notice this case was tried before me atKansas City, Kansas, on December 15 and 16, 1981. Atthe trial all parties were afforded the rights to partici-pate, to examine and cross-examine witnesses, and toadduce evidence in support of their position. Additional-ly, all parties were afforded the right to file briefs andmake oral argument at the conclusion of the trial.Based on the entire record, plus my consideration ofthe briefs filed by the parties, I make the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent' is a New York corporation engagedin the manufacture of electric conductor cable at variousI The Respondent herein owns and operates the same plant onceowned and operated by Olin Conductors. The Respondent acquired thefacility in November 1979 from Martin Electrical Industries, which hadfacilities, including the facility herein involved at WestHighway 50, Sedalia, Missouri (herein called the plant).In the course and conduct of its business at the plant theRespondent annually sells goods and services valued inexcess of $50,000 directly to customers located outsidethe State of Missouri. Accordingly, I conclude that theRespondent is now, and at all times material has been, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II1. THE LABOR ORGANIZATIONThe International Brotherhood of Electrical Workers(hereinafter referred to as the Union) is now, and at alltimes material herein has been, a labor organizationwithin the meaning of Section 2(5) of the Act.IIl. THE ALLEGED UNFAIR LABOR PRACTICESA. Issuesi. Whether or not the written reprimand issued by theRespondent to Lawson on November 12, 1980, resultedfrom a discriminatory motivation by the Respondent.2. Whether or not the Respondent discharged Lawsonon March 3, 1981, because of his prior engagement inunion or protected concerted activities.B. FactsBetween May 1969 and March 3, 1981, Jerry WayneLawson was employed as a maintenance mechanic at acable manufacturing plant in Sedalia, Missouri, whichhad an employee complement at roughly 170-180 em-ployees. It has been owned by the Respondent hereinonly since November 1979. The department's employees,20 or so in number, were supervised by Richard Dixonand Michael Harrison. Intermediate supervision camefrom the plant's electrical engineer, Edward Manley.The chief engineer was Charles "Pat" Faris. Not in thechain of command, but completing the scenario, was RayHaley, the Respondent's manager of employee relations.The plant's employees are not represented by a labororganization. They have, however, been the subjects oftwo organizational efforts, both by the Union's affiliate,Local 124. The first occurred in- 1968-1969 and led onlyto litigation of unfair labor practice charges and objec-tions to conduct affecting the results of the election. TheUnion evidently lost the rerun election ordered by theBoard. The second occurred in the fall of 1978 and cameabout at the instance of Lawson, who contacted theUnion, secured data and materials useful in organizing,and then proceeded to solicit support from his fellowin turn acquired it from Conalco (Consolidated Aluminum Corporation).Oil Conductors made it sale to Conalco.I once served as counsel for the General Counsel in an unfair laborpractice proceeding against Olin Conductors, involving the same plant,and at least several of the same employees and supervisors. (See OlinConductors, 185 NLRB 467 (1970).) 1 first became aware of this potentialconflict while hearing the evidence in this case. I noted that much of thetestimony concerning the plant's operations and personnel practices had afamiliar ring to it and that I recognized, but could not place, the namesof several witnesses for each of the parties. I broached my concernsabout the matter to counsel for the parties. I was advised that there wasno objection to my hearing the case to conclusion and deciding its issues.185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees. Among other activities, Lawson distributedauthorization cards, and served as the Union's observerat a Board-conducted representation election which wasconducted on November 29 and 30, 1978. Despite his ef-forts, the Union lost the election. No objections to con-duct affecting the results of the election were filed. Nor,as so far as the record shows, were charges of unfairlabor practices filed, except as set forth above.Nonetheless, Lawson testified herein that in January1979 he was called into Faris' office where Faris pro-ceeded to refer to him as a troublemaker, an agitator,and an organizer, and bluntly threatened to find a way toget rid of him "sooner or later, one way or another," asFaris was tired of Lawson's efforts to make him look thefool. Faris denied that any such things were said toLawson.Some 15 or 16 months thereafter, around the periodfrom April 7 to April 142 Lawson strained a muscle inhis back while he was working. The injury was reportedby Lawson to Dixon on April 15, 1980. Dixon advisedthe use of a heating pad while sleeping and requestedthat he be notified if the condition worsened.Lawson renewed his complaint to Dixon on April 21.Pursuant thereto an appointment was arranged with theRespondent's physician, who diagnosed his condition as"pulled muscles," and prescribed pain pills and musclerelaxants. Lawson was excused from work for 4 hours inconnection with his visit to see the Respondent's physi-cian for diagnosis and treatment on Monday, April 21,1980. That same day the Respondent completed its owninternal report concerning the accidental injury claimedto have been suffered by Lawson, and complied with thelaw of the State of Missouri by filing a "Form I-Noticeof Injury" with that State's Workers CompensationCommission.Lawson worked at the plant throughout the day onTuesday, April 22, 1980. However, during that dayDixon and Manley heard a rumor from Scottie Brown,another supervisor, to the effect that Brown's daughterhad seen Lawson workingsthe night before at the RedApple, only hours after he had missed half of the work-day at the Respondent. At the trial Lawson admittedthat he had worked at the Red Apple on the night ofApril 21, 1980, from around 8 or 8:30 p.m. until 1:30 a.m.the next morning.On Wednesday, April 23, Lawson missed work withthe Respondent for the entire day. That morning he tele-phoned the plant and spoke to Ray Haley, explainingthat the medication prescribed 2 days earlier by the Re-spondent's physician caused him to feel drowsy, so muchso as to make it unsafe for him to attempt to drive towork. Haley arranged for Lawson to return to the physi-2 The exact date of this occurrence remains unclear to me, but seemsunimportant to the resolution of the issues in this case.I During all relevant times Lawson was admittedly employed in asecond job at the Red Apple Lanes, a bar and bowling alley. He general-ly worked for the Respondent from 8 a.m. until 4 p.m., and normallyworked only one evening per week at the Red Apple, from around 9p.m. until 1:30 a.m. In his second job he was a doorman, checking ID'sand occasionally acting as a "bouncer" for underage, unruly, or intoxicat-ed customers. His duties permitted him to sit most of the time, and histestimony that he never had physical altercations while performing theseduties stand unrefuted.cian that day, and Lawson drove to the doctor's officeafter he'd "gotten his senses" back, around 10-10:30 a.m.The doctor changed his prescription, but by that time,around 3-3:30 p.m., when Lawson had finished his busi-ness with the doctor, it was too late to go to work at theRespondent's plant.Lawson did, however, go in to work that night at theRed Apple, and he performed his regular tasks there be-tween 9 p.m. and 1:30 a.m. While there he was observedby Dixon and Brown, who went there for the expresspurpose of checking the accuracy of the rumor they hadheard the previous day.4The next morning, Thursday, April 24, 1980, Lawsonwas called into Faris' office and notified that his employ-ment with the Respondent was suspended for 5 days andthat he was subject to discharge. According to Lawson,though denied by both Faris and Dixon, Faris said tohim, "I knew you'd screw up ...sooner or later ...I've got you this time." Lawson was given a "Discipli-nary Act Slip,"5and Faris secured Lawson's signatureon a "Post Disciplinary Action Interview-Memo of Un-derstanding,"6by which Lawson was placed on proba-tionary status for a period of 1 year. This marked thefirst instances of discipline to Lawson since before theelection, in the fall of 1978.Haley had a heated exchange with Lawson followingthe meeting with Faris. Haley's point was that he foundit disturbing that Lawson had not stayed home andgotten proper rest, in light of his view that the Respond-ent's benefit package was quite generous.Later still, when Lawson returned to work followinghis suspension, Haley and Lawson exchanged apologiesfor having lost their tempers in the earlier discussion. Re-sponding to Lawson's prediction that he would probablybe disciplined sometime in the future, and therefore dis-' While Brown was not called to corroborate Dixon's testimony Idraw no adverse inference therefrom, since Lawson admitted all essentialfacts on this issue.Which read as follows:Employee working a second job while absent from his primaryjob.Jerry was sent for a physician's examination and treatment at noonon 4/22/80 and was treated and counseled about his muscle straininjury. However, the employee elected to work his second job thatsame day.On 4/23/80 employee reported off work, claiming injury prevent-ed him from working, yet he worked his second job that same day.It is not the intent of fair treatment that employees be absent andhave the employee working for others in the same periods. It is ex-pected that time off is to be used for recuperation for both the em-ployee's and employer's benefit, and that this time off will be used tothe best advantage. Employee unable to perform his regular duties,however he elected to perform the duties of his second job. Byworking second job, employee is further aggravating the injury.OWhich read as follows:Return to your work position and schedule is contingent uponyour understanding of a probationary period of one year. A causefor further discipline will subject you to immediate discharge.Absences will be investigated to determine authenticity.You will comply with all plant assignments and work schedules.There will be no question about your work quality or quantity. Youwill not cause any problems among your fellow employees througherroneous remarks or behavior.Nothing would please us more than to have you back as a willing,satisfactory employees but your actions are yours alone to control. Ifyou do, excellent, if not, then you understand what has to be done.186 ALCAN CABLEcharged, Haley reminded Lawson of the Respondent's"open door policy" and advised him to maintain a lowprofile, to do a good job.C. The Workers CompensationIn this precarious state Lawson continued working forthe Respondent. Yet his back injury continued to troublehim. So, around May 1, 1980, he telephoned the office ofthe Workers Compensation Division of Kansas City andinquired about the possibility of securing treatment by aspecialist. An information offer advised that the divisionwould contact the Respondent and check into thematter. On May 12, 1980, Haley called Lawson into hisoffice and advised him that an appointment had been setup with a specialist in orthopedic surgery in Columbia,Missouri.Lawson saw the specialist on either May 13 or 15,1980. The specialist diagnosed the injury as stretched orpulled muscles in Lawson's lower back, prescribed homerest, and gave Lawson a pass to be absent from work for4 weeks. Lawson returned to the plant and presented thepass to Dixon. According to Lawson, on seeing it Dixonexclaimed, "Oh boy, the old man's gonna hit the ceil-ing."7Dixon then gave Lawson a copy of his perform-ance evaluationsand left him to examine it while he tookthe pass in to Faris. Lawson read his evaluation which,while noting room for improvement in most areas ofLawson's performance, stressed the absolute need forhim to improve in the categories of "safety" and "absen-teeism." Dixon wrote that Lawson was "definitely not acompany man" in his commentary, and mentioned Law-son's probationary status due to the Red Apple incidentmentioned above. Lawson claimed that he overheardFaris loudly exclaim, "The S.O.B.'s not gonna get awaywith this," followed by the sight of magazines and pen-cils flying across that part of Faris' office which hecould see through a doorway.9Dixon then returned andtold Lawson to go home, that the evaluation couldwait. 1oLawson was then off work for approximately 4 weeks,following which he was reexamined by the Respondent'sspecialist, and given a pass for an additional 4 weeks ofabsences. He returned to work pursuant to the special-ist's instructions around July 17, 1980, such return appar-ently being delayed by a week due to Lawson havingforgotten to keep a scheduled appointment with the spe-cialist.It is beyond dispute that Lawson was told by Farisshortly after he returned to work, and by Haley on sev-eral occasions during July and August 1980, words tothe effect that the Respondent's did not believe thatLawson's injury had actually occurred on the job andthat he was suspected of perpetrating a fraud on the Re-'This was not denied by Dixon.* The format for such evaluations appears to remain in important re-spects as it was when first examined by the Board. See Olin Conductors,supra at 469.9 Both Faris and Dixon denied the gist of Lawson's testimony concern-ing this incident.'O Lawson's work performance was not evaluated until September1980. Dixon testified that he elected to delay his conduct of the evalua-tion in order to allow Lawson time to improve.spondent. Nevertheless, Lawson was assigned to dopainting, apparently considered light work, for about 3or 4 weeks following his return.On October 16, 1980, Lawson asked Harrison to ar-range for him to return to see the orthopedic specialist.Harrison later told" Lawson that there was no suchthing as light duty in the maintenance department, thatLawson's back injury was completely healed, thatLawson should seek medical attention on his own timeand at his own expense, and that he was conveying theseviews from Faris' office. Still later that same dayLawson called the office of the Workers CompensationDivision and was told to secure both the Respondent'sand its insurer's positions in writing. He thereuponphoned the office of the insurer, whose agent assuredhim he had been misadvised but, nonetheless, failed torecontact him to set up a doctor's appointment.Instead, Lawson arranged and kept an appointmentwith another physician on October 13, 1980, who diag-nosed his injury as pulled muscles and pinched nerves inthe lower back area, and prescribed a back brace.On October 31, 1980, Lawson obtained the brace andwore it to work at the Respondent's plant. Supervisorsbrought Lawson's relative immobility to Faris' attention.Faris sent for Lawson and, explaining that his immobilitypresented a safety hazard, told Lawson that he shouldcheck with his doctor to learn whether it might be possi-ble to wear the brace while away from his job with theRespondent. He told Lawson not to work while wearingthe brace. Lawson complained that all of this wouldmean that he would have to begin receiving workmen'scompensation payments again,12 and left the plant.Lawson was unable to schedule a doctor's appoint-ment for the next working day, Monday, November 3,1980. He did see the physician on Tuesday, November 4,1980, however. The physician assured him that his wear-ing of the brace posed no hazard to safety and gave hima notice to that effect. On Wednesday, November 5,1980, Lawson returned to his job with the Respondent,note in hand.On November 10, 1980, Lawson inquired of Haley ifhe was to be paid for the 2 days of work he had lost dueto Faris' instruction not to come to work while wearingthe brace. Haley responded that he was not,t3and saidhe would "help" Lawson file a complaint pursuant to theRespondent's internal written "grievance procedure."4t Harrison did not deny these remarks attributed to him.t The Respondent had in effect a plan, not funded by insurance,which provided for employees to receive supplements to workmen'scompensation payments, which were funded by insurance. The supple-mental benefits plan was so designed that employees lost very little oftheir income while off work due to injuries on the job. I note, however,that the Respondent doubted that Lawson's injury was related to hiswork, and that the plan made no provision for any permanent disabilities.3s Evidently Faris and Harrison had determined that Lawson was notentitled to be paid for the 2 days, since, in their view, Faris' words weredirected merely at Lawson's removal of a brace which they thought un-necessary, and were not to be understood as an instruction to miss work.Indeed they regarded his absences as exacerbating Lawson's already bad(in their view) absenteeism record, and as having been taken without per-mission or notice. Yet Faris' instructive words about not working withthe brace on, as recounted by Lawson, were not denied.14 While Lawson's testimony tended to depict Haley's offer to "help"as a sort of tacit admission of his entitlement to payment, and, therefore,Continued187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 11, 1981, Lawson submitted his com-plaint under the Respondent's complaint procedures.On November 12, 1981, Harrison sent for Lawson andissued him a written disciplinary action slip based on ex-cessive absenteeism and his alleged failure to improve hisrecord, despite counseling during each of the two pre-ceding months. The warning noted that "Since thattime" (the two preceding months) he had recorded an-other 31.5 hours of absence.'5According to Lawson onhearing Lawson complain that the warning amounted toretaliation by Faris for having missed work due to acompensable injury, Harrison rejoined by commentingthat it was not "his doing," despite his signature on thewarning.In December 1980 Peter Anderberg, another mainte-nance mechanic, inquired of Dixon about Lawson beingassigned work which was evidently lighter than that ofother maintenance mechanics, despite his observationthat the maintenance department was nearly swampedwith work. Dixon asked if other employees shared An-derberg's feelings. Anderberg responded that he did notknow. Dixon said he would speak to Faris. Later Dixontold Anderberg that Faris wanted to talk to him aboutthe matter. That afternoon Faris asked Anderberg whyhe was so upset over Lawson doing painting assign-ments. Anderberg responded that journeymen mechanicswere badly needed and that when they were availablethey should be so assigned. Faris replied that Lawsonwas "no longer a qualified mechanic."Lawson testified that in January 1981 he asked Harri-son why he had not been assigned to do his regularwork, rather than the bobbin repair work he had beenassigned. According to Lawson, and denied by Harrison,Harrison responded that Farris had directed that Lawsonof the injustice in the Respondent's denial of the pay, my sense of whathappened is that Lawson misinterpreted Haley's words. I believe thatHaley merely sought to assuage Lawson's feelings by doing somethingwell within the ordinary purview of people in his position of employ-ment, i.e., to maintain "control" of a possibility expensive workers' com-pensation claim. Here Haley found it necessary to persuade Faris andother supervisors to accept the reality of the situation, that the Respond-ent's insurer had determined not to deny Lawson's "claim." Moreover,probably of most importance, Lawson had never actually filed a workers'compensation "claim." As a result, it may be inferred that, in Haley'sview Lawson was not a man to be provoked. For, had Lawson filed aclaim of permanent partial disability, he might well have caused the Re-spondent to incur a liability much greater than the entire sum of work-men's compensation benefits he received for medical expenses and tempo-rary total disability.15 The conclusions set forth in the disciplinary action slip (G.C. Exh.8) were, according to Harrison, supported by the data set out on thepaper he gave to Lawson at the same time (G.C. Exh. 9). And G.C. Exh.9 does indeed show Lawson to have missed 12 hours' work during Octo-ber 1980 and 19.5 hours in November 1980. However, the underlyingdocumentation, R. Exh. 2, shows only 3.5 hours of missed work duringNovember 1980. The "missing" 16 hours must, therefore, be accountedfor by noting that R. Exh. 2 has obviously been altered to change thenotations for November 3 and 4, 1980, so that it reflects that these dayswere missed due to occupational injury, just as it does for 53 days duringMay, June, July, and August 1980. Thus, the conclusions are inescapablethat (a) over half of the "absenteeism" used as a basis for the Respond-ent's disciplinary action slip of November 12, 1980, was due to an occu-pational injury, and (b) that it resulted from Faris' instruction not towork with the brace on, or without medical clearance. Finally, despitethe eventual decision by the Respondent to pay Lawson for November 3and 4, 1980, the written warning was explicitly stated to remain in fullforce and effect.be assigned to work where he could be readily observedby supervisors, to make sure Lawson did not "goof off."Later that day, in response to a similar question, Dixontold Lawson, so Lawson testified, that he was neededand that efforts had been made to utilize his services, butFaris had ordered that he not be put "back on the floor."Dixon allegedly counseled Lawson to have patience, dogood work, and trust him to get Faris "of his back." Allthis was denied by Dixon, and Harrison as well, eventhough it remains unclear whether the General Counselever contends that Harrison was present.On March 3, 1981, Dixon gave Lawson another disci-plinary action slip, suspending him for 5 days andmaking him subject to discharge. Dixon advised him thatthe basis for discipline was certain data compiled byFaris through the supervisors which caused Faris toorder the issuance of the warning.On March 11, 1981, Lawson was discharged.The "data" referred to by the disciplinary action slipwere actually references to various alleged offenses byLawson, as follows:(1) The written warning of November 12, 1980for excessive absenteeism;(2) Violation of departmental rules on November26, 1980 by beginning lunch early;(3) Loafing in the shop before a shift change onJanuary 22, 1981;(4) Being disrespectful toward a supervisor onJanuary 23, 1981;(5) Loafing in the shop before a shift change onFebruary 10, 1981;(6) Failing to perform housekeeping properly onFebruary 10, 1981;(7) Poor workmanship on a drain line installationon February 17, 1981;(8) Three consecutive housekeeping failures as ofFebruary 18, 1981;(9) Disrupting a conversation between a supervi-sor and another employee on February 27, 1981;(10) Refusing a job assignment from a supervisoron February 27, 1981.Much of this "data" was compiled by Dixon, who hada "system" of making notes, both laudatory and criticalin nature, concerning employees and their work at anytime he might notice something which impressed him.His practice was to then drop such notes in a file he keptfor the employees supervised by him and Harrison.Then, whenever he needed to review an employee'srecord, as when the employee's evaluation or "talk plan"was due, he used the notes to refresh his recollection.According to Dixon, one such occasion for review ofLawson's record occurred on March 3, 1981, whenLawson requested some personal time off. Dixon's re-sponse was to review the entire personnel file pertainingto Lawson, including his absenteeism record. It was thisreview which allegedly caused Dixon to focus in onLawson and to conclude that his probationary termswere not being fulfilled. After consultation with Manleyand Harrison, with some input from Haley, a decisionwas reached that Lawson should be discharged.188 ALCAN CABLEC. DiscussionCounsel for the General Counsel has demonstrated avariety of bases for his case. First of all, there is the ob-vious activity of Lawson in attempting to persuadefellow employees to join him in supporting the cause ofunionization in the fall of 1978. That Lawson engaged insuch activities and that he was well known to the Re-spondent as the Union's most ardent champion seemsbeyond doubt. Secondly, Lawson filed a complaint underthe Employer's own internal grievance procedure. Final-ly, Lawson pursued rights accruing to him under thelaws relating to workers' compensation in the State ofMissouri, another protected activity.Lawson's activities on behalf of the Union are soclearly within the category of protected activities as torequire no citation of authority. And I agree with theGeneral Counsel's assertion that employees enjoy theAct's protection while asserting rights under the work-ers' compensation laws of the States. Krispy KremeDoughnut Corp., 245 NLRB 1053 (1979), enf. denied 635F.2d 304 (4th Cir. 1981).As a result I deem it unnecessary to the decision ofthis case to find that his act of filing a grievance underthe Respondent's own internal grievance procedure in anattempt to recover the loss of 2 days' pay solely on hisown behalf constituted concerted and/or protected activ-ity in and of itself. I recognize that the mere absence of anegotiated grievance procedure will not preclude a find-ing that the filing of a grievance is protected. See, e.g.,Tri-State Truck Service, 241 NLRB 225 (1979). Yet theBoard has moved cautiously in this area of the law, andcounsel for the General Counsel's brief is in error in stat-ing that, "The filing of an individual grievance pursuantto an employer's complaint or counseling procedure hasbeen found to be protected concerted activity," citingChrysler Credit Corp., 241 NLRB 1079, 1081 (1979). Tothe contrary, in that case the Board stated, ". ..we findit unnecessary to rely on [the administrative law judge's]finding that [the alleged discriminatee's] use of Respond-ent's employee counseling procedure was protected con-certed activity." Id. at 1079 fn. 1.Nevertheless, I am of the opinion that Lawson's claimthat he should be paid for the 2 days' lost wages cannotbe separated from his earlier and consistent assertion ofhis right to receive benefits, including medical treatment,under the workers' compensation laws of Missouri. Cer-tainly it would make no sense to find that an employee isentitled to protection in asserting that he is entitled to re-ceive medical treatment and, at the same time, concludethat he may be docked in pay, and disciplined, becausehe necessarily was away from the workplace while se-curing that treatment. I conclude that Lawson's assertionof a claim that he should be paid for the time he wascaused to miss because the Respondent demanded proofof his ability to work without creating a safety hazard ispart and parcel of his assertion of his right to treatment.Accordingly, under these limited circumstances, I findhis activities to have been protected.Additionally, the General Counsel has established thatall these activities by Lawson were known to the Re-spondent. His union activities during the election cam-paign of 1978 were apparently conducted with someopenness. Certainly no one of the Respondent's supervi-sors or managers was ignorant of the fact that he wasdesignated to be the Union's observer at the election.Lawson's efforts to secure medical treatment under theworkers' compensation laws of Missouri could scarcelyhave been more obvious. At various times he had con-versations with Haley, Dixon, and Harrison concerningsuch things as the bona fides of his injury, arrangementsfor treatment, and his mobility and other safety consider-ations attendant to his wearing a brace while working.And, finally, the facts underlying the grievance which hefiled regarding the loss of 2 days' pay were known toHaley even before it was filed. After its filing no mainte-nance department supervisor or manager could havebeen unaware of them.However, having shown Lawson's engagement in pro-tected or union activities, and having proven the Re-spondent's knowledge of such activities, the GeneralCounsel's case becomes much more difficult.One cause of such difficulty is the length of time be-tween his activities and the imposition of any discipline,or other detriment, sustained by Lawson. Another areaof difficulty arises for the General Counsel in attemptingto demonstrate the Respondent's animus toward union-ism.Here the 1978 election appears to have been conduct-ed without incident. No allegations of unfair labor prac-tices or objectionable conduct have ever been leveledagainst the Respondent regarding or since that organiza-tional attempt, so far as this record shows. Nor is thereany allegation or evidence in this case of contemporane-ous, independent unfair labor practices other than thewarning and discharge of Lawson. Thus, I conclude thatthe Respondent's labor relations history demonstrates nopropensity by the Respondent to violate the rights of em-ployees.Normally, so large a gap in time as exists here betweenunion or protected activities and a discharge would leadto the inference that one had no connection to the other.This seems especially true in situations where, as here,the union activities have long since subsided, and therehas not been the slightest sign that the cause of unionismis about to be revived, or that the alleged discriminatee isabout to resume his union activities. Zarda Bros. Dairy,234 NLRB 93, 97 (1978). Here, however, the GeneralCounsel argues that the gap can be bridged by the intentand animus expressed by the words attributed to Faris byLawson. As shown, Lawson claimed that Faris referredto him in January 1979 as a troublemaker, an agitator,and an organizer "and warned that he was going to getrid of [him] one way or another." Further, Lawsonclaimed that in April 1980 Faris gloated that he had beenable to carry out his earlier warning, stating, "I knewyou'd screw up ...sooner or later ...I've got youthis time." The General Counsel cites Butler-JohnsonCorp., 237 NLRB 688 (1978), for the proposition thatsuch statements may be used to bridge the sort oflengthy gap which exists here. I agree with the GeneralCounsel's proposition, but not with its application here.For while it seems obvious that an employer may con-ceivably harbor a grudge against an employee's union or189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDprotected activities over an extraordinary length of time,yet still be held liable if shown to have been motivatedby the grudge in discharging the employee, it is evenmore axiomatic that the evidence showing the connec-tion must be credible. Lawson's demeanor in testifyingmade it impossible for me to credit his testimony con-cerning these matters over that of Faris, Dixon, Harri-son, or Haley. Lawson's testimony seemed liberally lacedwith embellishment (e.g., "The s.o.b.'s not gonna getaway with this," with pencils and magazines flying(Faris); Dixon confiding in Lawson that he had beentrying to find a way to get him back "on the floor" butstymied by Faris' orders to keep Lawson on the floor;Harrison's confiding in Lawson that supervisors hadbeen ordered to keep an eye on Lawson), and I furtherdiscount his credibility on account thereof. Finally, thevarious scenarios cast by Lawson, in which a successionof supervisors hostile to his interests are depicted ashaving either decided to confide in him or confess theirculpable motivations, seem more than a little improbable.Granted, any or all the exchanges could have happenedjust as Lawson testified, but I am unable to believe thatthey did, or that the accounts were not enlarged on byLawson.Thus, I find that Lawson's previous union activitieshave not been shown to relate to his discharge or anydiscipline administered to him, or to the sequence ofevents which flowed from the compensable injury hesuffered in April 1980.The question remains, however, whether Lawson's ac-tivities in pursuing his rights, including his filing of thegrievance, under the workers' compensation laws of Mis-souri were behind his reprimand or discharge. I concludethat the evidence does not support an affirmative re-sponse.First of all, I cannot conclude that the Krispy Kremerationale was intended by the Board to protect employ-ees from punishment or instruction if an employer hascause to believe that the employee is engaged in a fraud-ulent claim, or has used bad judgment in attending to hisinjury. None of the stated bases for that decision, or ofSelf Cycle & Marine Distributor Co., 237 NLRB 75(1978), indicates a desire by the Board to deprive em-ployer's of their rights to challenge either the authentici-ty or the severity of an employee's asserted on-the-jobinjury. The statutes of the State of Missouri specificallyprovide for an employer's right to contest an employee'sentitlement to compensation, in whole or in part, and forsuch questions to be determined by resort to a hearingbefore a referee.In one recent case the Board furnished some bases formy belief that an employer's inquiry into, or even its outand out resistence to, a claim which it finds suspect,cannot be used, in and of itself, as a predicate for anunfair labor practice finding. See Ohio Brass Co., 261NLRB 137 (1982). There, notwithstanding the fact thatworkers' compensation claims arise out of the employ-ment relationship, and are presumed to be of common in-terest to other employees absent their disavowal, theBoard held that there was no violation in an employer'sinclusion of question about prior work-related injuryclaims on its employment application form.Thus, an examination of surrounding circumstancesmust be made in order to determine whether or not theallegation of retaliatory or discriminatory motivation hasmerit.Here the first such circumstances is the nature of theinjury itself. Injuries to the back are common, both inand out of the workplace. They are also widely thoughtto be too readily available as refuges for those who wishto assert fraudulent claims. Much conventional wisdomof the day asserts that back injuries cannot be proveneither to exist or not to exist by medical examination.Lawson's own action in going to work, moonlightingas a "bouncer," may perhaps have been entirely inno-cent, as he claimed. Certainly, the record here will notsupport a contrary result. But neither will the recordsupport a finding that the Respondent's suspicions werenot reasonably aroused thereby. And while it is clearthat the Respondent's supervisors regarded Lawson as amalingerer, or a "goldbricker," I do not find that he suf-fered any detriment as a result of his pursuance of rightsunder Missouri's workers' compensation law when theRespondent put him on probation as a result of hishaving been observed moonlighting.'6Accordingly, tothe extent that the complaint is based on Lawson's vari-ous contacts with members of the Respondent's manage-ment or supervisory hierarchy who expressed theirbelief, in one way or another, that he was not entitled toworkers' compensation benefits, I find and conclude thatthe complaint lacks merit. I recommend that it be dis-missed insofar as subparagraph 5(f) is premised on Law-son's engagement in activities described in subparagraph5(a), as previously discussed.The facts, however, lead to a different conclusion onconsideration of the issues raised when Lawson foundhimself compelled to file a grievance to recover the paylost on November 3 and 4, 1980. From that time onward,until his termination, Lawson was a marked man, able todo little right.Lawson's grievance was admittedly part of the basesor occasions for Harrison's initiation of administrativesteps leading to the issuance of a written warning on No-vember 12, 1980. Moreover, despite the merits of hisgrievance being eventually decided in his favor, Lawsonwas expressedly told that the warning remained in effect.Finally, as previously shown, over half the 31.5 hours of"absenteeism" accrued by Lawson was at the express in-struction of Faris. Under these circumstances I find theRespondent's argument spurious that the warning wasthe product of neither disparate treatment nor a depar-ture from the Respondent's normal procedures. As Law-son's actions in filing the grievance have previously beenfound protected in the cirucmstances of this case I fail to1t Having provided a bases for a belief that he was malingering, I findthat various remarks and fulminations attributed by Lawson to supervi-sors take on a much less sinister appearance, even if it were assumed ar-guendo that Lawson's testimony on these points was credible, which I donot. (E.g., Dixon's "Oh boy, the old man's gonna hit the ceiling"; Faris'statement that he knew there was nothing wrong with Lawson andsooner or later he would prove it; Haley's repeated "counseling" to theeffect that accidents which happened at home should not be claimed asjob related; Harrison's expression of exasperation over Lawson's need formedical care and "light work" in the fall of 1980.)190 ALCAN CABLEcomprehend any merit to the Respondent's position onthis issue.It is too obvious to require citation that the Respond-ent was free to discharge or discipline Lawson, or anyemployee, because of a record of absenteeism. But oneneed to be in favor of creating an employee's "right toabsenteeism" in order to conclude, as I do, that the.Re-spondent's actions here were so inconsistent as to bemanifestly destructive of employees' rights to engage inactivity which the Board has held to be protected, i.e.,pursue workers' compensation benefits. Thus, (a) in itselfcausing a substantial portion of Lawson's absences, (b) indepriving him of pay for November 3 and 4, 1980, (c) inissuing him a warning based in substantial part on Law-son's having missed work on November 3 and 4, 1980,and (d) in responding to his grievance over the matterby, on the one hand, admitting the merit of his conten-tion that he was owed pay for November 3 and 4, 1980,while, on the other hand, adhering to its view that Law-son's warning should stand, the Respondent has fur-nished evidence of an intent to "crack down" on Lawsonregardless of the merits of any particular situation. WhileI am mindful of the Board's admonitions against attempt-ing to intrude into the disciplinary process between em-ployers and employees by substituting my own businessjudgment for that of the employer, I am also mindfulthat I may now allow myself to be blinded to the dic-tates of logic and probability. Here such considerationslead me to conclude that in issuing the warning toLawson on November 12, 1980, the Respondent violatedSection 8(a)(1) of the Act, as alleged in the complaint.It follows that Lawson's subsequent termination issimilarly tainted, and must be found to be illegal. Thisconclusion is not based simply on the fact'7that thewarning was among the asserted, underlying factorsleading to the Respondent's decision to discharge. It is,instead, based on an overview of the reasons individuallyand collectively asserted in the disciplinary action slip ofMarch 3, 1980, as the basis for Lawson's discipline.While I must find that most of the instances'8of "mis-conduct" attributed to Lawson by the disciplinary warn-ing slip of March 3, 1981, have at least some basis infact,'9I cannot view them as a whole as anything otherthan pretexts for masking the Respondent's desire to re-taliate against Lawson for the "troubles" he had causedthe Respondent and its supervisors, by pursuing hisrights to teceive workers' compensation benefits and toprotest having been penalized for doing so.Lawson was a long-term employee for the Respond-ent, who evidently performed good work in a highlynecessary and demanding area during almost all histenure. One would not expect such an employee to befired for trivial reasons, or.without reasonable efforts atrehabilitation having been made. If an employer's reasonsfor discharge of such an employee are trival, and are un-17 While, as stated, this fact, standing alone, would not persuade methat the discharge was illegal, I do not mean to obscure that it contrib-utes to my conclusion."' Excepting only the issuance of the November 12, 1980 warning; thereasons why I except this are as previously discussed."' The General Counsel's proof has failed to persuade me that therewas not "something" that happened in a number of the instances.accompanied by rehabilitation efforts, it is reasonable toinfer that they are asserted to mask an unlawful reason.Considering the pattern of timing of Lawson's of-fenses, I note that Lawson's work was not the subject ofany discipline at all between the election in 1978 and thewarning and probation notice he received on April 24,1980. Following his probation's imposition it appears thathe had a clean record for another substantial period oftime, even granting that he was off work due to a com-pensable injury for roughly 2 months. Then he waswarned (illegally, as we now see) about his "absentee-ism" on November 12, 1980.20 Next, on November 26,1980, Lawson and others were admonished against be-ginning to eat lunch early. But it was only beginning onJanuary 22, 1981, that Lawson's record began to turn"really bad," as I see the record. For between January22, 1981, and February 27, 1981, Lawson accumulatedbetween 80 and 90 percent2of the "bad record" whichled to his discharge.It is claimed that Lawson was caught loafing on Janu-ary 22, 1981, and again on February 10, 1981. Dixon'snote and testimony about the January 22, 1981 incidentshow that, at worst, Lawson was guilty of nothing morethan standing around a bit early for quitting time, andthat he promptly returned to work when assigned house-keeping chores. As for the February 10, 1981 incident Ifind neither evidence nor argument by the Respondent tosupport its existence. Lawson's testimony was that nei-ther incident occurred or was ever mentioned to himbefore he was suspended. I conclude that if these inci-dents occurred at all they were so trivial as to have nosignificance on Lawson's ability to work. In relying onthem the Respondent has, in my view, lent credence tothe General Counsel's argument that the list of incidentswas contrived as a pretext to get rid of Lawson.It was also claimed that Lawson was disrespectfultoward a supervisor on January 23, 1981, that he refuseda job assignment on February 27, 1981, and that he inter-rupted a supervisor on February 27, 1981. Harrison testi-fied that on January 23, 1981, Lawson came to him andinquired about another employee, Anderberg, being as-signed light duty. Harrison told Lawson that Anderberghad had an accident but it was not known when hewould return or what sort of duties he had be assigned.Harrison testified that Lawson then reminded him in a"loud voice" that there was no such thing as light duty(evidently a bitterly sarcastic reference by Lawson to thetreatment he had been accorded following his owninjury and Anderberg's comments and inquiry to Dixonregarding Lawson being assigned light duty in December1980). I note that Harrison, either at the time of its oc-currence or at the trial, did not himself characterize theincident as one where Lawson was disrespectful, andLawson denied that he spoke to Harrison in a disrespect-ful manner. In this he was corrborated by employeeJobe. Harrison also testified that on February 27, 1981,20 I note that the Respondent had no further complaint to make abouthis record of attendance.a' The precise percentage is unclear, as it depends on whether the "im-proper housekeeping" between February 10 and 18 is counted as one in-stance of misconduct, or as four separate instances.191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe asked Lawson what he was doing, prefatory to reas-signing him. Harrison said that Lawson responded bysaying, "I don't work for you.52I don't have to talk toyou," or words to that effect. Harrison also testified,though no such incidents are mentioned in the Respond-ent's list of Lawson's offenses, that Lawson had twiceearlier refused assignments in a similar rude or surlyfashion, once in January 1981 and once on February 10,1981. Lawson's recollection of the February 27, 1981 in-cident was that he simply followed routine procedureand advised Harrison that he would have to first checkwith his "supervisor-of-the-day," Dixon, before accept-ing an assignment from another supervisor. Further, it isuncontradicted that he first encountered Harrison as aresult of having gone in search of Dixon, to secure anassignment after having completed his previous assign-ment. Employees Jobe, Siron, and Doogs provided cor-roboration for Lawson's description of the practice re-quiring an employee to first check back with his "super-visor-of-the-day" before accepting a different assignment.The Respondent's supervisor did not seriously counterthis testimony, except by establishing that a supervisorwas "within his rights" in effecting a reassignment, ifsome emergency required, before himself checking withthe affected employee's supervisor. They did not counterthe General Counsel's evidence that the preferred prac-tice was to first check with the employee's "supervisor-of-the-day." Nor did they demonstrate that any emergen-cy situation existed when an attempt was made to reas-sign Lawson, or even that he was told of the existence ofan emergency.Dixon testified that on February 27, 1981, he wasspeaking to employee Harvey White, criticizing hiswork. According to Dixon, Lawson happened to benearby and, overhearing, Lawson laughed and yelledsomething to the effect of "give 'em hell, HarvI" At thatDixon led White away from Lawson. After Dixon hadcompleted his talk with White, Manley came up toDixon and commented that he had allowed Lawson tosucceed in angering him once again. Neither Manley norWhite was called as a witness by the Respondent to cor-roborate Dixon's testimony, and no explanation for theirabsence was offered. Lawson's testimony was to theeffect that he did indeed overhear the conversation andlaughed. But, upon Manley coming up behind him andasking what was so funny, he apologized immediately.Significantly, like Harrison's examples of "disrespect,"Dixon made no claim that he had made any mention ofthe incident to Lawson or attempted to correct his errantways. Further doubt about the gravity of this incident iscaused by the failure of Dixon to make any note of it forhis file. Finally, I note that the Respondent's brief makesno mention of this matter.2A This was a reference to a system of supervision employed by theRespondent whereby Dixon and Harrison jointly supervised employees inthe maintenance department, each day "dividing up" the employees avail-able depending on the needs to be met that particular day. Employeeswere, however, subject to being switched around in assignments duringthe day. Normally this would entail checking back with the employee'sfirst supervisor to determine whether the proposed switch would inter-fere with his plans.I find each of the five claimed instances of disrespectamounted to nothing more than makeweight excuses todiscipline Lawson. Two of them were never mentioned,so far as this record shows, before the trial herein. And Ifind it utterly implausible that Harrison and Dixon wouldhave allowed themselves to be treated disrespectfully byLawson, a probationary employee, to the point thatLawson could succeed in refusing job assignments, ad-dressing a supervisor in a near-scream, or engaging inmocking laughter toward a supervisor, without Lawsonhaving ever been reprimanded or without some recordhaving been made by the Respondent of each incident'soccurrence. Instead I believe that Harrison and Dixon in-gratiated themselves with the Respondent's management,notably Faris, by seizing on and magnifying incidentswhich were essentially nothing more than the routinefriction necessarily expected in running a business of theRespondent's size. True enough, the Respondent is andhas been free to lawfully discharge employees withoutregard for reasonableness. But where incidents so insig-nificant as these are utilized it warrants the inference thatthey are being used as a pretext to mask an unlawfulreason. Harrison's readiness to attribute blame to Lawsonwithout any basis in reason has already been seen in hisclaim that "31.5 hours of absenteeism" had occurred,over half of which was in fact due to Faris' instructionto Lawson to leave work. Thus, it is worthy of emphasishere that Harrison freely admitted that it was Lawson'sattempts to secure payment for lost work time which ledhim to review Lawson's entire record and, eventually, toLawson's discharge.The Respondent also claims that its discharge ofLawson was justified by instances of poor housekeepingbetween February 10, 1981, and February 25, 1981.Dixon testified that Lawson failed to properly clean upbits of metal which remained after he had worked in thebobbin repair area on February 10, 1981. Dixon notedthis failure on a report he posted, but made no mentionof it to Lawson, saying it did not show a pattern of poorhousekeeping to that point. The next week, on February18, 1981, Dixon again noted a failure in Lawson's house-keeping, as there was welding slag and about a cupful ofa compound used to dry spilled oil on the floor in Law-son's area of responsibility. Dixon stated that he talked toLawson and showed him the unacceptable work, where-upon Lawson spent 5 minutes in cleaning it up properly.Dixon went on to testify that he found Lawson's house-keeping to be similarly unacceptable on February 25,1981. Finally (though it is unclear whether the Respond-ent relies on this as an incident of poor housekeeping),Dixon testified that he once noticed some boxes stored inan area where they were not supposed to be stored, asthey were in an area painted yellow to denote the factthat nothing should be placed there. He stated that hetold Lawson to move the boxes and that, with a sigh ofapathy, Lawson did so. Contrary to Dixon, Lawsonclaimed that the bobbin repair area was a difficult area toperform housekeeping in, noting that it is the largest areaassigned. He also testified that Dixon routinely found in-stances of unacceptable housekeeping in his weekly in-spections. Both men agreed that no other employee had192 ALCAN CABLEbeen subjected to discipline because of any such failure,though Dixon pointed out that no other employee hadbeen on probation or had performed poorly so repetitive-ly. Lawson claimed that the alleged incident of February25, 1981, did not occur, as his work was found accepta-ble on that occasion. My own view is that the Respond-ent's evident eagerness to seize on incidents of a trivialnature is so pronounced as to warrant the inference thatthe trivia was a mere pretext. And, even at that, theywere enlarged at trial beyond the grounds which weredetailed in the disciplinary action slip which made nomention of a housekeeping failure after February 18,1981.Lastly, the Respondent claims that Lawson showed hisintent "not to comply with the agreement made in goodfaith on 5/2/80 but rather to continue disrupting the De-partmental workforce and to defy any and all of manage-ment's objectives" by work he did on February 17, 1981on a "#2 C. V. splice box drain line." And it cannot bedisputed that Lawson performed the work in a waywhich did not suit Dixon, for he admitted that, after hehad completed the work in a way he thought proper,Dixon came and took him back to the machine wherethe work was located and told him he had not placed thedrain as Dixon wanted it. Lawson claimed that he wasquick to agree to do it as Dixon reinstructed, and that itrequired only half an hour to complete the job as it wasdesired. Lawson's and Dixon's testimony was in sharpdispute about whether Lawson had "argued" with Dixonthat his way was better than Dixon's, and in this conflictI credit Lawson.23As with other instances of "miscon-duct," Lawson next heard anything about the matterwhen he was issued the disciplinary action slip prepara-tory to discharge. While it is beyond doubt that an em-ployer is free to have its instructions obeyed, and that afailure to do work as instructed or desired warrants dis-cipline, including discharge, I cannot find that this inci-dent, even in combination with all the matters listed pre-viously, would have led to the extreme sorts of conclu-sions as are set forth at the beginning of this paragraph.Those conclusions were, of course, copied directly fromthe Respondent's disciplinary action slip. Certainly, evengranting that Lawson's way of performing the work waswrong, it amounts to extremism to characterize his fail-ure in the task as "almost unethical," as Dixon testified.At the trial the Respondent produced evidence of yetanother instance of misconduct by Lawson, i.e., "falsify-ing a preventive maintenance report on some poly ex-truder drive belts." However, I regard such evidence asirrelevant to this case, for it is not among those listed onthe Respondent's own disciplinary action slip. Clearly ithad nothing to do with the discipline administered, for itis difficult to imagine that such an incident would havebeen inadvertently omitted from the listing, given thenumber of people utilized by the Respondent in reachingor reviewing the decision to discipline and dischargeLawson.2a My resolution is based on the very poor impression I received ofDixon's credibility, as shown by his demeanor, while testifying on thispoint.In reaching the conclusions I have stated above I havebeen fully aware that Lawson "led with his chin" inworking as a bouncer while off work at the Respond-ent's facility to secure medical treatment for a backinjury in April 1980. The imposition of a term of proba-tion cannot be viewed as unwarranted. His offense wasreal and the penalty seems both appropriate and propor-tionate. I cannot accept the argument advanced by theGeneral Counsel that, in placing Lawson on probation-ary status, the Respondent engaged in disparate treat-ment. Nor, as shown earlier, do I credit Lawson's testi-mony concerning various statements he attributed toFaris, Dixon, and Harrison which would have furnisheda basis for inferring the existence of a discriminatory mo-tivation.Instead, as stated earlier herein, I base my decisionconcerning the reasons for Lawson's discharge on theimplausibility of the numerous reasons advanced by theRespondent, the sure knowledge that Lawson's deficien-cies as an employee were magnified in several respects,and the hostility exhibited by the Respondent to his con-tinued insistence that he be given workers' compensationbenefits in accordance with Missouri law. I find that hisdiscipline and discharge for these considerations wereviolative of Section 8(a)(l) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent violated Section 8(a)(1) of the Actby issuing a written reprimand to Jerry Wayne Lawsonon or about November 12, 1980, and by discharging himon or about March 3, 1981, because of his pursuance ofworkers' compensation benefits under the laws of theState of Missouri.4. The above unfair labor practices have an effectupon commerce as defined in the Act.5. The Respondent did not violate the Act in any re-spect other than as found above.THE REMEDYHaving found that the Respondent has engaged in andis engaging in unfair labor practices, it shall be recom-mended that it cease and desist therefrom.24Having found that Jerry Wayne Lawson was unlaw-fully reprimanded and terminated, its shall be recom-mended that he be offered immediate reinstatement to hisformer position, displacing if necessary any replacementor, if not available, to a substantially equivalent positionwithout loss of seniority and other privileges. It shall befurther recommended that Jerry Wayne Lawson bemade whole for lost earnings resulting from the discrimi-nation against him by payment of a sum of money equalto that he would have earned from the date of his dis-24 Considering the Respondent's previous record of respect for em-ployee rights, and the narrowness of my findings herein, I provide for anarrow order herein. Cf. Hickmort Foods, 242 NLRB 1357 (1978).193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge to the date a bona fide offer of reinstatement, lessnet interim earnings during that period. Backpay shall becomputed in the manner prescribed by F. W WoolworthCo., 90 NLRB 289 (1950), and Florida Steel Corp., 231NLRB 651 (1977).25It shall be further recommended that the Respondentbe ordered to expunge from its records any reference to26 See generally Isis Plumbing Co., 138 NLRB 716 (1962).the reprimand and the discharge mentioned above, andto provide Jerry Wayne Lawson written notice of suchexpunction, and inform him that the Respondent's unlaw-ful conduct will not be used as a basis for further person-nel actions against him.26[Recommended Order omitted from publication.]26 See Sterling Sugars, 261 NLRB 472 (1982).194